         Case 1:19-cr-00874-GBD Document 17 Filed 07/05/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza,
                                                     New York 10007


                                                      July 5, 2020



BY EMAIL AND ECF
The Honorable George B. Daniels
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street,
New York, New York 10007

       Re:      United States v. Ulrik Debo, 19 Cr. 874 (GBD)

Dear Judge Daniels:

        The Government submits this joint letter on behalf of the parties, to propose the following
conditions for the defendant’s pretrial release. By way of background, the defendant was extradited
from the United Kingdom on June 12, 2020, was presented and arraigned in Magistrate Court on June
15, 2020 and was detained on consent without prejudice at that time. The parties’ proposed bail
conditions are:

             o $900,000 personal recognizance bond secured by residential property at Flat 22
               Wentworth House, Irving Mews, London N1 2FP owned by Joanne Godbold;
             o Co-signed by Joanne Godbold and Timothy Cocker;
             o Home detention at a location approved by both Pretrial Services and the
               Government with GPS monitoring and permission to leave the residence only for
               medical appointments, court appearances, meetings with counsel, and other
               purposes that are approved in advance by both Pretrial Services and the
               Government;
             o Travel limited to SDNY;
             o No contact with co-defendants or co-conspirators except in the presence of counsel;
             o Surrender of all passports and travel documents and no new applications to any
               country;
             o Strict Pretrial Supervision;
             o Defendant is only permitted internet access subject to monitoring and supervision
               by Pretrial Services;
             o Adherence to all other standard conditions of release; and
             o Defendant to be released upon own signature and upon placement and installation
               of GPS monitoring by Pretrial Services. All other conditions to be satisfied within
               3 days. With respect to the real property security described above, the conditions
               to be satisfied within 3 days are: execution of all documents necessary to place a
               legally cognizable lien on the property located at Flat 22 Wentworth House, Irving
               Mews, London N1 2FP in favor of the Department of Justice by Joanne Godbold
          Case 1:19-cr-00874-GBD Document 17 Filed 07/05/20 Page 2 of 2
                                                                                              Page 2


               and submission of all such documents to the proper United Kingdom authorities in
               order to effectuate a legally cognizable lien in favor of the Department of Justice.
               The recording of the lien by the land registry may occur after the deadline, up to 60
               days.

        Additionally, as discussed with Chambers, the parties consent to adjourn the initial conference
currently scheduled for July 14, 2020 and are available to appear for an initial conference on August
18, 2020 at 10:00 a.m., or such date as is convenient to the Court. A proposed order to exclude time
will be submitted separately for this Court’s consideration.


                                                 Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                           By:      _/S/______________________________
                                                    Vladislav Vainberg
                                                    Noah Solowiejczyk
                                                    Assistant United States Attorneys


cc (by email): Bruce Searby, Esq., attorney for Ulrik Debo
